PER CURIAM.
Appellant was tried, non-jury, in the criminal court of record for Dade County on a charge of robbery. He was convicted and sentenced to a term of six months to five years in the state penitentiary, less time served prior to sentencing.
The point for our consideration on appeal is whether the trial court erred in denying defendant’s motion to suppress certain photographs taken of the defendant without benefit of counsel, prior to his being charged with the instant crime, and while he was being held in jail on another charge.
It is appellant’s contention that his rights under the Sixth Amendment of the United States Constitution were denied him when he was not afforded counsel at the time the photographs were taken of him while he was in jail on another charge.
We have carefully reviewed the record on appeal, considered the briefs and arguments of counsel and have concluded that appellant’s constitutional rights were not violated and no harmful error has been demonstrated. Perkins v. State, Fla.1969, 228 So.2d 382, 389-390; Jenkins v. State, Fla.App. 1969, 228 So.2d 114, 116; Simmons v. United States (1968), 390 U.S. 377,88 S.Ct. 967, 19 L.Ed. 1247.
Affirmed.